DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-43		Pending
Claims 1-6, 9-16, 19-20, 27-28, & 37-42		Elected
Claims 7-8, 17-18, 21-26, 29-36, & 43		Non-elected
Prior Art Reference:
Aukzemas et al.	US 6,238,155 B1

Response to Amendment
Applicant's election with traverse of Species D, figure 8, claims 1-6, 9-16, 19-20, 27-28, and 37-42 in the reply filed on 11/10/2022 is acknowledged.  The traversal is on the grounds that Species A and E-H should be grouped in the same species.  This is found persuasive; therefore, Species A and E-H have also been examined.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  claims in line 3, state, “…and another end pressed against the fastener”, Examiner believes they should state, “…and another end pressed against the head section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16, 27-28, and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aukzemas et al. (US 6,238,155 B1).

Regarding claim 1, Aukzemas discloses a fastener structure (abstract), comprising a fastener (10’; fig. 4) having a stem portion (30’) and at least one movement portion (20’); the stem portion (30’) having a fastening section (fig. 4; bottom portion of 30’), and the movement portion (20’) being formed on the stem portion (30’) and having a retaining section (26’).

Regarding claim 2, Aukzemas discloses a fastener structure (abstract), comprising a fastener (10’; fig. 4) having a stem portion (30’) and at least one movement portion (20’); the movement portion (20’) being formed on the stem portion (30’) and having a retaining section (26’).

Regarding claim 3, Aukzemas discloses the fastener structure according to claim 1, wherein the stem portion (30’) further has a head section (fig. 4), such that a recess (clearance space between 50’ and head) or a spacing section is formed between the head section (fig. 4) and the movement portion (20’) to provide a connecting section (fig. 4); and the recess (clearance space between 50’ and head) serving as a space that allows the movement portion (20’) to be elastically deformable and restorable (col. 4, lines 53-56 ).

Regarding claim 4, Aukzemas discloses the fastener structure according to claim 2, wherein the stem portion (30’) further has a head section (fig. 4), such that a recess (clearance space between 50’ and head) or a spacing section is formed between the head section (fig. 4) and the movement portion (20’) to provide a connecting section (fig. 4); and the recess (clearance space between 50’ and head) serving as a space that allows the movement portion (20’) to be elastically deformable and restorable (col. 4, lines 53-56).

Regarding claim 5, Aukzemas discloses the fastener structure according to claim 1, further comprising a connecting section (fig. 4) formed between the movement portion (20’) and the stem portion (30’).

Regarding claim 6, Aukzemas discloses the fastener structure according to claim 2, further comprising a connecting section (fig. 4) formed between the movement portion (20’) and the stem portion (30’).

Regarding claim 9, Aukzemas discloses the fastener structure according to claim 1, further comprising a body member (70); the body member (70) being movably assembled to the fastener (10’; fig. 4) and having an assembling section (fig. 4), and the assembling section (fig. 4) being connectable to a first object (90).

Regarding claim 10, Aukzemas discloses the fastener structure according to claim 2, further comprising a body member (70); the body member (70) being movably assembled to the fastener (10’; fig. 4) and having an assembling section (fig. 4), and the assembling section (fig. 4) being connectable to a first object (90).

Regarding claim 11, Aukzemas discloses the fastener structure according to claim 9, wherein the body member (70) has an abutting section (fig. 4), and the retaining section (26’) of the movement portion (20’) being upwardly abutted on the abutting section (fig. 4).

Regarding claim 12, Aukzemas discloses the fastener structure according to claim 10, wherein the body member (70) has an abutting section (fig. 4), and the retaining section (26’) of the movement portion (20’) being upwardly abutted on the abutting section (fig. 4).

Regarding claim 13, Aukzemas discloses the fastener structure according to claim 9, further comprising a second elastic element (80); and the second elastic element (80) having an end pressed against the body member (70) and another end pressed against the fastener (10’; fig. 4).

Regarding claim 14, Aukzemas discloses the fastener structure according to claim 10, further comprising a second elastic element (80); and the second elastic element (80) having an end pressed against the body member (70) and another end pressed against the fastener (10’; fig. 4).

Regarding claim 15, Aukzemas discloses the fastener structure according to claim 9, wherein the stem portion (30’) has a limiting section (fig. 4) and the body member (70) has a corresponding limiting section (72); and the limiting section (fig. 4) and the corresponding limiting section (72) being able to engage with and accordingly limit one another to a fixed location.

Regarding claim 16, Aukzemas discloses the fastener structure according to claim 10, wherein the stem portion (30’) has a limiting section (fig. 4) and the body member (70) has a corresponding limiting section (72); and the limiting section (fig. 4) and the corresponding limiting section (72) being able to engage with and accordingly limit one another to a fixed location.

Regarding claim 27, Aukzemas discloses a fastener structure (abstract), comprising a fastener (10’; fig. 4) having a stem portion (30’) and a body member (70); the stem portion (30’) being movably assembled to the body member (70) and having a fastening section (fig. 4; bottom portion of 30’), the body member (70) having a movement portion (20’), and the movement portion (20’) having a retaining section (26’).

Regarding claim 28, Aukzemas discloses a fastener structure (abstract), comprising a fastener (10’; fig. 4) having a stem portion (30’) and a body member (70); the body member (70) being movably assembled to the stem portion (30’) and having a movement portion (20’), and the movement portion (20’) having a retaining section (26’).

Regarding claim 37, Aukzemas discloses the fastener structure according to claim 27, further comprising a connecting section (50’) formed between the movement portion (20’) and the body member (70); and the connecting section (50’) being flexible, allowing the movement portion (20’) to be elastically movable.

Regarding claim 38, Aukzemas discloses the fastener structure according to claim 28, further comprising a connecting section (50’) formed between the movement portion (20’) and the body member (70); and the connecting section (50’) being flexible, allowing the movement portion (20’) to be elastically movable.

Regarding claim 39, Aukzemas discloses the fastener structure according to claim 27, further comprising a second elastic element (80); and the second elastic element (80) having an end pressed against the body member (70) and another end pressed against the stem portion (30’).

Regarding claim 40, Aukzemas discloses the fastener structure according to claim 28, further comprising a second elastic element (80); and the second elastic element (80) having an end pressed against the body member (70) and another end pressed against the stem portion (30’).

Regarding claim 41, Aukzemas discloses the fastener structure according to claim 27, wherein the stem portion (30’) has a limiting section (fig. 4) and the body member (70) has a corresponding limiting section (72); and the limiting section (fig. 4) and the corresponding limiting section (72) being able to engage with and accordingly limit one another to a fixed location. 

Regarding claim 42, Aukzemas discloses the fastener structure according to claim 28, wherein the stem portion (30’) has a limiting section (fig. 4) and the body member (70) has a corresponding limiting section (72); and the limiting section (fig. 4) and the corresponding limiting section (72) being able to engage with and accordingly limit one another to a fixed location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd